ORDER
PER CURIAM.
Defendant, Paul M. Allen, Jr., appeals from the judgment entered upon the conviction by a jury of forcible rape, Section 566.030, RSMo 1994. The court sentenced him to life imprisonment. We affirm.
Defendant alleges the trial court erred when it: (1) allowed a conviction of forcible rape because there was not enough evidence to support the elements of rape, and (2) allowed the State’s attorney to make improper statements during closing arguments.
We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).